Exhibit 99.2 AUTODESK, INC. (ADSK) FOURTH QUARTER FISCAL 2 February 23, 2012 PREPARED REMARKS Autodesk is posting a copy of these prepared remarks and its press release to its Investor Relations website.These prepared remarks are offered to provide shareholders and analysts with additional time and detail for analyzing our results in advance of our quarterly conference call. As previously scheduled, the conference call will begin today, February 23, 2012 at 2:00 pm PT (5:00 pm ET) and will include only brief comments followed by questions and answers. These prepared remarks will not be read on the call. To access the live broadcast of the question and answer session, please visit the Investor Relations section of Autodesk’s website at www.autodesk.com/investor.A complete reconciliation between GAAP and non-GAAP results is provided in the tables following these prepared remarks. Fourth Quarter Fiscal 2012 Overview Driven by strong fourth quarter results, Autodesk grew revenue by 14percentand recorded a strong increase in profitability in fiscal 2012.GAAP operating margin increased 210 basis points to 16 percent and non-GAAP operating margin increased 260 basis points to 24 percent in fiscal 2012.GAAP diluted earnings per share increased 36 percentand non-GAAP diluted earnings per share increased 32 percentin fiscal 2012.Growth in the fourth quarter was diversified across all major geographies and was led by the Americas which achieved record revenue results.Suites continued to lead product growth while AutoCAD and AutoCAD LT posted solid growth as well.Additional fourth quarter highlights include diversified growth across all business segments, record revenue achieved by both the Architecture, Engineering and Construction (AEC) and Manufacturing businesses, record maintenance billings, record deferred revenue, solid cash flow from operations, and strong improvement in operating margin and earnings per share. ● Revenue was $592 million, an increase of 12 percent, compared to the fourth quarter last year and 8 percent compared to the third quarter of fiscal 2012. 1 ● GAAP operating margin was 15 percent, compared to 14 percent in the fourth quarter last year and 16 percent in the third quarter of fiscal 2012. ● Non-GAAP operating margin was 24 percent, compared to 20 percent in the fourth quarter last year and 25 percent in the third quarter of fiscal 2012. ● On a GAAP basis, diluted earnings per share were $0.31, compared to diluted earnings per share of $0.26 in the fourth quarter last year and diluted earnings per share of $0.32 in the third quarter of fiscal 2012. ● On a non-GAAP basis, diluted earnings per share were $0.46, compared to non-GAAP diluted earnings per share of $0.35 in the fourth quarter last year and non-GAAP diluted earnings per share of $0.44 in the third quarter of fiscal 2012. ● Cash flow from operating activities was $175 million, compared to $176 million in the fourth quarter last year, and $138 million in the third quarter of fiscal 2012. Revenue Analysis (in millions) 4Q 2011 1Q 2012 2Q 2012 3Q 2012 4Q 2012 FY 2012 Total net revenue $ License and other revenue $ Maintenance revenue $ Total net revenue for the fourth quarter was $592 million, an increase of 12 percent compared to the fourth quarter last year as reported and 10 percent on a constant currency basis.Total net revenue for the fourth quarter increased 8 percent sequentially as reported and 8 percent on a constant currency basis. License and other revenue was $370 million, an increase of 12 percent compared to the fourth quarter last year, and 12 percent sequentially. Revenue from commercial new licenses increased 18 percent compared to the fourth quarter last year, and 10 percent sequentially. Maintenance revenue was a record $222 million, an increase of 12 percent compared to the fourth quarter last year, and 2 percent sequentially. 2 The fourth quarter was a record for net maintenance billings, which increased 18 percent compared to the fourth quarter last year, and 48 percent sequentially due to typical seasonality, increased renewal rates, and an increase in multi-year subscriptions. Revenue by Geography Revenue by Geography (in millions) 4Q 2011 1Q 2012 2Q 2012 3Q 2012 4Q 2012 FY 2012 EMEA $ Americas $ Asia Pacific $ Emerging Economies $
